  Case 19-01326-hb        Doc 27-3 Filed 09/06/19 Entered 09/06/19 10:50:19                  Desc
                               Proposed Order Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF SOUTH CAROLINA



Case Number 19-01326 -HB




                        ORDER AUTHORIZING SALE OF PROPERTY
                              FREE AND CLEAR OF LIENS

The relief set forth on the following page, for a total of 2 pages, including this page, is hereby
ORDERED




                                                 -1-
  Case 19-01326-hb              Doc 27-3 Filed 09/06/19 Entered 09/06/19 10:50:19                              Desc
                                     Proposed Order Page 2 of 2


                                      UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF SOUTH CAROLINA

In Re:                                        )         Case Number 19-01326-HB

Travinia Italian Kitchen at Morrisville, LLC )          Chapter 7

                            Debtor.           )


                           ORDER AUTHORIZING SALE OF PROPERTY
                                 FREE AND CLEAR OF LIENS
         This proceeding comes before the Court on the application of John K. Fort, Trustee for authority to sell free
and clear of liens the estate's interest in all scheduled assets of the Debtor except cash, cash equivalents and any
avoidance actions under the Bankruptcy Code (including actions under 11 U.S.C. §547 and 11 U.S.C. §548) , to
include, but not limited to all furniture, fixtures, equipment, inventory, intellectual property, and leases, filed
September 6, 2019 for $125,000.00.

         The Court has been informed that all parties in interest have been notified of the intention to sell said
property and that no objection to the proposed sale has been received or filed by any party with the Court. The
Trustee has represented to the Court that such sale is in the best interest of creditors of the Estate. The Trustee has
informed the Court that liens claimed by BB&T should be paid from the sale as provided in the Notice and
Application for Sale of Property Free and Clear of Liens

          If the sale does not close within 30 days of the date of this Order, the Trustee reserves the right to sell the
property to a backup purchaser on the same terms and purchase price as stated in the Notice of Sale without further
notice. The identity of the backup purchaser shall be disclosed in the Report of Sale filed with the Court. If the
backup purchaser is an insider, the Trustee shall notify the United States Trustee prior to proceeding with the backup
sale. It is therefore,

          ORDERED, ADJUDGED, AND DECREED, that the Trustee is authorized to sell and to convey the
estate's interest in the above-described property, and that the lien claimed by B B & T the above-named creditors
shall be paid from the proceeds as provided in the Notice and Application to Sell Free and Clear of Liens,

         AND IT IS SO ORDERED.




                                                          -2-
